PER CURIAM.
Christopher Joseph Bush and Robin Leigh Pickering appeal from the tax court’s order determining a deficiency with respect to their 1996 federal income tax liability. We have reviewed the record and the tax court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the tax court. See Bush v. Commissioner, No. 00-7401 (U.S. Tax Ct. May 14, 2002). We deny Appellants’ motion for formal briefs and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED